Citation Nr: 1621364	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1956 to January 1960. In addition, the Veteran had service in the Air Force Reserves and Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2009 decision, the Board denied the claims of service connection for a right wrist, right knee, and right ankle disability. Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims had been denied. In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with its memorandum decision. 

Then in August 2011, the Board remanded the Veteran's claims for additional development. In a February 2013 decision, the Board denied the Veteran's claims for service connection for a right wrist, right knee and right ankle disability. Subsequently, the Veteran appealed the decision to the Court. In September 2013, the Court granted a Joint Motion for Remand (Joint Motion) vacating the February 2013 Board decision and remanding the matters to the Board for development consistent with the parties' Joint Motion.

In April 2014, the Board remanded all of the Veteran's claims for additional development. Upon return to the Board, the claims were again remanded for noncompliance with the Board's remand directives. See February 2015 Board decision. Most recently, in November 2015, the Board remanded the Veteran's claims for service connection for a right wrist, right knee and right ankle disability for noncompliance with the Board's remand directives. See November 2015 Board remand. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right wrist, right knee and right ankle disability that was incurred during active service. Regretfully, another remand is necessary to comply with the November 2015 remand directives. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, the matter must again be remanded to comply with the November 2015 remand directives.

As discussed above, the matter was most recently before the Board in November 2015. On remand, the AOJ was directed to: "Request all of the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of the year". The AOJ was directed that it was insufficient for the purposes of compliance with this remand directive to rely on a PIES request or other request to the National Personnel Records Center (NPRC). Further, the AOJ was directed, that if a negative reply was received from the Royal Air Force or further efforts to obtain the records directly from the Royal Air Force would be futile, the Veteran was to be notified in accordance with 38 C.F.R. § 3.159.  

There is no documentation in the claims file that the Veteran's inpatient hospitalization treatment records from Bentwaters Royal Air Force Base were requested. The AOJ provided the Veteran notice in December 2015, that his inpatient hospitalization records from Bentwaters Royal Air Force Base from August 27, 1959 through the end of the year could not be located from NPRC and therefore were unavailable for review. See December 21, 2015 correspondence. The AOJ noted that all efforts to obtain the needed information had been exhausted, and it was determined that further attempts to obtain the records would be unsuccessful. Id. If the AOJ directly requested records from the Royal Air Force, documentation of such should be made part of the claims file, and notification of such provided to the Veteran. The AOJ indicated that on December 18, 2015, they conducted research to determine if there were any other resources available to obtain these records and it was determined there was not. Id. However, there is no indication that the referenced December 2015 notice as to the unavailability of the Veteran's inpatient hospitalization treatment records arose from a request directly to the Royal Air Force, Bentwaters, England, or to a repository of the Royal Air Force records, and no such request has been made part of the claims file. The prior Board remand clearly stated that the AOJ was to directly request records from the Royal Air Force. 

There is no indication that the AOJ requested the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England. As a result, the AOJ has failed to comply with the Board's remand directives. Therefore a remand is necessary to comply with the directives pursuant to Stegall. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the AOJ previously requested the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England, from August 27, 1959, through the end of the year, documentation of such should be associated with the claims file, and the Veteran should be provided notification of such in accordance with 38 C.F.R. § 3.159. 

2. If the above directive was not previously completed, request all of the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of the year. If the Royal Air Force Base in Bentwaters, England is no longer in operation then records should be requested from the appropriate repository of its records. It is insufficient for the purpose of compliance with this remand directive to rely on a PIES request or other request to the NPRC. 

3. If a negative reply is received from the Royal Air Force or further efforts to obtain the records directly from the Royal Air Force would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159.

4. If records are obtained as a result of the above actions and the evidence so warrants, an addendum VA opinion should be obtained. 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




